Title: Thomas W. White to James Madison, 13 June 1831
From: White, Thomas W.
To: Madison, James


                        
                            
                                My Dear Sir,
                            
                            
                                
                                    Richmond
                                
                                 June 13, 1831.
                            
                        
                        
                        As the subject of rechartering the Bank of the United States, as well as the policy of the banking system
                            generally has been much discussed recently, and as the mind of a statesman, like yourself, whose opinions are deservedly
                            valued and highly reverenced by the great body of your fellow-citizens, must, without doubt, have been often turned to
                            this subject, and given it a close scrutiny, I should esteem it a favour of the highest value, as I am anxious  to attain all the light and information necessary to arrive
                            at a correct view of this intricate question, if you would favour me with an answer to the annexed queries.
                        I am perfectly conscious, sir, that at your age, and absence from public life, it must be incongenial to your
                            habits to mingle in political questions. Nor should I have ventured to trouble you but from the consideration that as the
                            Bank was instituted during your administration of the Federal Government, your mind and attention must have been forcibly
                            directed to a consideration of its whole scope and policy, and be familiarized with all its details. It is sir, a true
                            republican maxim and no one has more powerfully exemplified its truth that whatever abilities or talents we possess, are
                            justly the property of our country, and ought to be held in readiness at every call. And the patriot will ever rejoice
                            when he can by his standing in society or talents contribute his portion to the public welfare. The time has arrived when
                            the country requires light on this important subject. If the Bank be a public good, if it has contributed to augment our
                            commerce, and establish a sounder currency, let it be preserved. If, on the contrary, its influence has been deleterious
                            to the interests of our country, let us at once abandon the system. But it is a serious and vitally important question,
                            What shall we substitute in its place—if we decline rechartering it. My solicitude to obtain your opinion arises from an
                            anxious desire that no crude or visionary scheme may be imposed on our beloved country. These are my reasons for asking
                            this favor in the name and on behalf of that country. I have no connexion & never expect to have any in no
                            possible shape with the Bank. My desire of information arises solely from solicitude for the future welfare of my country.
                            I beseech you, therefore, to favor me with an answer.
                        What are your views at this time as to the policy of rechartering the present Bank of the U. S.?
                        If the Constitution does not in your opinion invest the power in Congress to create a National Bank at all,
                            can you either find any provision in it to establish such an Institution in lieu thereof, as has been recommended by
                            President Jackson?
                        And if we are to have a Government or National Bank, which would you give the preference to, the one now in
                            existence or that which it is proposed to build up on its ruins?
                        What would be the consequences of destroying the present Bank? Would not such an event impoverish thousands
                            of our worthy citizens many of whom have invested their funds in this Institution, believing most conscientiously that its
                            establishment was not only constitutional, but necessary? And has not the fact been most satisfactory, that the Bank has
                            been a great acquisition to the agricultural as well as to the mercantile community. With sentiments of high respect, I
                            am, dear Sir, Your Obt. Servt.
                        
                        
                            
                                Thomas W. White.
                            
                        
                    